El Juez Asociado Se. MaoLeaby,
emitió la opinión del Tribunal.
. Este jileito fue entablado ante el Juzgado Municipal, del Distrito de la Catedral de San Juan, en 25 de-Marzo, de 1904, por W. Lind, contra “The Porto Rico Cigar Company” y el Director de dicha Compañía, A. A. David, con el objeto de que'se declarase nulo un-pagaré de cien dollars ($100), que Lind.había expedido á favor de dicha Corporación,- y entregado á la misma, y que el citado Lind alegó había sido pagado, y así endosado por el referido David.
Se dictó sentencia por el Juzgado Municipal, en 9 de Abril de 1904, á favor de Lind, anulando el pagaré, y ordenando á.los demandados el pago del importe del mismo y de los intereses, ascendentes,- en junto, á la suma de ciento tres dollars ($103).
Los demandados apelaron ante el Tribunal de Distri-to de San Juan, que en 17 de Septiembre de 1904, dic-tó sentencia también á favor de Lind, y cuya sentencia era análoga en sns términos á la dictada anteriormente por la Corte Municipal. Contra esa sentencia, los de-*541mandados interpusieron recurso de apelación ante esto Tribunal, y la copia de la citada sentencia fue presentada aquí, el 29 de Octubre de 1904. Después de las demoras 7 trámites usuales, se fijó el día 29 de Marzo de 1905, para la celebración de la vísta de la causa, sometiéndo-se ésta á la resolución del Tribunal.
En cuanto al aspecto legal de la citada causa, esta es semejante á la de la “American Railroad Company of Porto Rico” contra Erancisco Hernández, que fue re-suelta por este Tribunal el lo. del mes corriente. Se dic-tó sentencia tanto en el Juzgado Municipal, en que se había entablado la demanda, como en la Corte de Dis-trito, ante la cual se liabía interpuesto el recurso de ape-lación, condenando á los demandados al pago de ciento tres dollars (,$103) y á la cancelación del pagaré. ' ‘
Por cuanto aT importe de que se trata, no excede ele trescientos dollars ($300), la jurisdicción de apelación de este Tribunal, en el présente caso, le lia sido quitada por la Ley establecida por la Legislatura en 9 de Marzo último, y este Tribunal ahora ya no puede hacer otra cosa que rechazar el recurso de apelación lo mismo que en el caso anteriormente citado. Es inútil volver á re-petir las razones para esta resolución, puesto que han sido consignadas enteramente en la causa de la “American Railroad Company of Porto Rico” contra Francisco Hernández, á que se ha hecho referencia anteriormente.. Por la, autoridad de aquél caso y libros de textos y de-cisiones citadas en aquella opinión, debe,rechazarse esta apelación.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados Hernández, Figueras v Wolf.